DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/18/2022 is acknowledged.

Claims 8-13, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe (US PGPUB 2009/0134909).
Regarding claim 1, Figure 2A of Madurawe discloses a device [Figure 1B], comprising: a coupler device having a fuse device [210] configured to alter the coupling of a first computing element [A] and a second computing element [B].
Madurawe does not explicitly disclose
a superconducting coupler device
a superconducting fuse device 
a first quantum computing element
a second quantum computing element
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Madurawe by using superconducting devices as a matter of simple design-choice, since it was well-known in the art to couple superconducting devices together and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, Figure 2A of Madurawe, as applied to claim 1, discloses wherein the superconducting fuse device is configured to break an electrically conductive path along the superconducting coupler device based on exposure of the superconducting fuse device to a laser output, and wherein the superconducting fuse device is configured to decouple the first quantum computing element and the second quantum computing element based on interruption of the electrically conductive path to improve at least one of: performance, accuracy, fidelity, or efficiency of a quantum computing device comprising the device [paragraph 13].

Regarding claim 5, Figure 2A of Madurawe, as applied to claim 1, does not explicitly disclose a second superconducting coupler device having a superconducting antifuse device configured to couple the first quantum computing element and a third quantum computing element based on exposure of the superconducting antifuse device to a laser output.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Madurawe, as applied to claim 1, by using an antifuse device to couple the first computing element to a third computing element for the purpose of expanding the routing of the device using a known method, as taught by Madurawe [paragraph 13].

Regarding claim 6, Figure 2A of Madurawe, as applied to claim 1, discloses wherein the superconducting coupler device is selected from a group consisting of a quantum resonator, a bus, a transmission line, an electrode, and a lead [Figure 2A].

Regarding claim 7, Figure 2A of Madurawe, as applied to claim 1, discloses wherein at least one of the first quantum computing element or the second quantum computing element is selected from a group consisting of a qubit, a qubit device, a quantum computing device, a readout device, a second quantum resonator, a waveguide, a Josephson junction, a ground, a capacitor, and a shunt capacitor [see rejection of claim 1].

Regarding claim 14, Figure 2A of Madurawe discloses a computer-implemented method, comprising: reconfiguring, by a system operatively coupled to a processor, connectivity of computing elements based on exposure of one or more switch devices provided on one or more coupler devices to at least one laser output [Figure 2A; paragraph 13].
Madurawe does not explicitly disclose reconfiguring, by a system operatively coupled to a processor, connectivity of quantum computing elements based on exposure of one or more superconducting switch devices provided on one or more superconducting coupler devices to at least one laser output
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madurawe by using superconducting devices as a matter of simple design-choice, since it was well-known in the art to couple superconducting devices together and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 15, Figure 2A of Madurawe, as applied to claim 14, discloses wherein the one or more superconducting switch devices are selected from a group consisting of a superconducting antifuse device and a superconducting fuse device [paragraph 13].

Regarding claim 16, Figure 2A of Madurawe, as applied to claim 14, discloses applying, by the system, a laser output to a superconducting fuse device provided on a superconducting coupler device; and breaking, by the system, an electrically conductive path along the superconducting coupler device to decouple a first quantum computing element and a second quantum computing element based on the applying [paragraph 13].

Regarding claim 19, Figure 2A of Madurawe, as applied to claim 14, discloses wherein the one or more superconducting coupler devices are selected from a group consisting of a quantum resonator, a bus, a transmission line, an electrode, and a lead [Figure 2A].

Regarding claim 20, Figure 2A of Madurawe, as applied to claim 14, discloses wherein the quantum computing elements are selected from a group consisting of a qubit, a qubit device, a quantum computing device, a readout device, a quantum resonator, a waveguide, a Josephson junction, a ground, a capacitor, and a shunt capacitor [see rejection of claim 14].

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.

Applicant argues that it would not have been a matter of simple design-choice to apply the teachings of Madurawe to superconducting devices. The examiner disagrees. It is well-known in the art to couple superconducting devices together, as evidenced by the prior art cited by the applicant on the IDS filed 05/09/2022. Madurawe teaches using fuses to alter the coupling of computing devices. One of ordinary skill in the art would have found it obvious to use the teachings of Madurawe with superconducting devices, since the coupling apparatus and method would function the same regardless of the type of computing devices used. Therefore, it would have been a matter of simple design-choice to use superconducting devices in the device of Madurawe. Thus, the applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842